DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 21-38 are pending.
	Claims 24, 30, 32 and 34 are withdrawn from consideration.
	Claims 21-22, 35-36 and 38 are amended.
	Claims 21-23, 25-29, 31, 33 and 35-38 are being examined as follow:

Drawings
The drawing was received on January 21th 2022. The drawing is Fig.6 on page 5.
The drawings are objected to because in figure 6, #130 has been identified as “Airflow Adjustment Assembly”, and it is a separated item# from “flapper valve assembly” #180, “pinwheel valve assembly” #160 and “sliding valve assembly” #170. However, in the specification Page16 cited: “…the flow adjustment assembly 130 is a “pinwheel” valve assembly 160…”, “…the flow adjustment assembly 130 is a “sliding” valve assembly…” and in Page 17 cited: “…the flow adjustment assembly 130 is a “flapper” valve assembly…”, and then the dependent claim 23 cited: “…wherein the at least one flow adjustment assembly comprises at least one of a removable panel, a pinwheel valve, a sliding valve, and a flapper valve…”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Objections
Claims 24, 30, 32 and 34 are objected to because of the following informalities:  
Claims 24, 30, 32 and 34 have incorrect claim status-“Previously Presented”, their claims status should change to “Withdraw”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “flow adjustment assembly” in claims 21 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly" coupled with functional language “structured to … regulate…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “flow adjustment assembly" has been described in Page 15 cited: “…the body 100 includes a number of flow adjustment assemblies 130 which are structured to selectably regulate fluid communication from a grill enclosed space 4. As used herein, "selectably regulate" means that a user controls, i.e., selects, the fluid flow that passes through a flow adjustment assembly 130. The selection is, in an exemplary embodiment, made by manually adjusting the flow adjustment assembly 130. In an alternate embodiment, not shown, the flow adjustment assembly 130 includes a controller, such as, but not limited to, a thermostat set by the user. That is, the controller is structured to, and does, move a valve assembly between an open configuration and a closed configuration when a selected temperature is reached…” and “…a flow adjustment assembly 130 includes a removable panel 132 on the body 100. That is, the flow adjustment assembly 130 includes a passage 134 in the body 100, a coupling assembly 136, and the removable panel 132. As shown, the flow adjustment assembly coupling assembly 136 is a hook-and- loop coupling with hook-and-loop material 140 disposed both adjacent, or about, the flow adjustment assembly passage 134 and on the flow adjustment assembly removable panel 132. In this configuration, the flow adjustment assembly removable panel 132 is structured to be moved between an installed configuration, wherein the flow adjustment assembly removable panel 132 is disposed substantially over the flow adjustment assembly passage 134 whereby the flow adjustment assembly 130 substantially obstructs the flow adjustment assembly passage 134, a partially installed configuration, wherein the flow adjustment assembly removable panel 132 is disposed partially over the flow adjustment assembly passage 134 whereby the flow adjustment assembly 130 partially obstructs the flow adjustment assembly passage 134, and an uninstalled position, wherein the flow adjustment assembly removable panel 132 is not disposed over the flow adjustment assembly passage 134 whereby the flow adjustment assembly 130 does not obstructs the flow adjustment assembly passage 134. As used herein, when the flow adjustment assembly 130 is in the uninstalled position, the sealing assembly 102 still substantially blocks, i.e., obstructs, substantially all of the grill outlets 8 so as to alter, i.e., reduce, the minimum fluid flow rate through the grill enclosed space 4. That is, even when the flow adjustment assembly 130 is in the uninstalled position, the grill converter device 10 still converts the grill I to a "smoker," as defined above…”, in Page 16 cited: “…the flow adjustment assembly 130 is a "pinwheel" valve assembly 160…” and “…the flow adjustment assembly 130 is a "sliding" valve assembly 170…” and in Page 17 cited: “…the flow adjustment assembly 130 is a "flapper" valve assembly 180…” as some kind of opening or access point control that may have a controller or manual, and a thermostat for provide control on air flow in or out of an interior of an enclosure of the claimed element, they may also have attachment to regulate airflow such as removable panel, pinwheel, sliding, flapper valve and alike. 
Claim limitation “a use, first configuration/ a storage, second configuration” in claims 26 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configuration" coupled with functional language “occupies … volume…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a use, first configuration/ a storage, second configuration" has been described in Page 18 line 29 to Page19 line 23 cited: “…structured to move between two configurations; a use, first configuration and a storage, second configuration. As used herein, when in the "use" configuration the body 100, i.e., the number of cover sections 12, 14, are configured to be coupled to the grill 1, or grill enclosure 3. Conversely, and as used herein, in the "storage" configuration, the body 100, i.e., the number of cover sections 12, 14, occupy a reduced volume. As used herein, a "reduced volume" of the body in the storage configuration is reduced relative to the volume of the body 100 in the use configuration. 
Thus, a body 100 can move from the first configuration to the second configuration in a number of different manners. For example, a flexible body 100 can move from the first configuration to the second configuration by being wadded up, i.e., randomly folded. In an exemplary embodiment, however, the body 100, and/or the individual cover sections 12, 14 are structured to, and do, move through a number of controlled transition configurations. As used herein, "controlled transition configurations" means that the body moves through the same intermediate configuration(s) when moving between the first and second configurations. For example, a flexible body 100, as well as a semi-rigid body 100 as described above, includes a number of fold lines 214 that are pre-folded, and/or weaker15 and less stiff portions of the flexible body 100. When the flexible body 100 is folded, the body naturally folds along the fold lines. In this configuration, the body, or the separate cover sections 12, 14 collapse and expand in a controlled manner similar to a "pop-up" construct in a child's pop-up book. The linkage assembly, not show, described above acts in a similar manner. That is, the linkage assembly causes the rigid elements to move though the same intermediate configuration(s) when moving between the first and second configurations. In an exemplary embodiment, when the body 100 is, or when the cover sections 12, 14 are, in the second configuration, the body 100, or each cover section 12, 14, is generally planar.…”  as some kind structural setup after or before a folding process of the claimed element, and it may involve fold lines that pre-fold, weaker and less stiff portion, pop-up, linkage and alike.
Claim limitation “a number of controlled transition configurations” in claims 27 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “configurations" coupled with functional language “controlled transition” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a number of controlled transition configurations " has been described in Page 19 line 11 to line 13 cited: “…"controlled transition configurations" means that the body moves through the same intermediate configuration(s) when moving between the first and second configurations…” as some kind of structural setup of folding steps in between a use, first and a storage, second configurations.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-29, 31, 33 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 21, the limitation “…that is resultantly structured to selectable regulate…”, applicant has not pointed out were the amended limitation are supported, nor does there that is resultantly structured to selectable regulate…” in the application filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25-29, 31, 33 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “…comprising at least one flow adjustment assembly that is structured to selectably regulate fluid flow therethrough and that is resultantly structured to selectably regulate fluid flow from the enclosed space of the grill…” is indefinite, because: 
The term “resultantly” is a relative term; therefore it is unclear how much “result” in “resultantly structured” is considered as structured or what is considered as the “result” in “resultantly structured”? Clarification is required.
The term “selectably” is a relative term; therefore it is unclear how “selectable” in “selectably regulate” is considered as regulate or what is considered as “select” in “selesctably regulate
there is a lack of description on the limitation “…resultantly structured to selectably regulate …”, it is unclear what and how the “airflow adjustment assembly selectably regulate the airflow with resultantly structured”? Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25-29, 31 and 33  are rejected under 35 U.S.C. 102(a1) as being anticipated by Goeken (US2012/0125323A1 Newly Cited).
Regarding claim 21, Goeken discloses a grill converter device (lid 12,fig.6) structured to be situated on a grill (body 34, fig.6) that has an enclosed space (refer to “enclosed space in body 34” annotated in fig.6), the grill converter device (lid 12,fig.6) comprising:
refer to Paragraph 0051 cited: “…in FIGS. 5 and 6, a high temperature FDA approved silicone may be used either alone or in conjunction with a high temperature fabric as a material for the lid 12 and body 34 of the grill 10. In this embodiment the grill 10 may be compacted by flattening the lid 12 and body 34.…”) that is structured to be coupled to the grill (body 34, fig.6); 
the heat resistant body (refer to Paragraph 0051 cited: “…in FIGS. 5 and 6, a high temperature FDA approved silicone may be used either alone or in conjunction with a high temperature fabric as a material for the lid 12 and body 34 of the grill 10. In this embodiment the grill 10 may be compacted by flattening the lid 12 and body 34.…”) comprising a number of cover sections (refer to “cover sections” annotated in fig.6); and 
at least one cover section (refer to “cover section with ventilation holes 18” annotated in fig.6) of the number of cover sections (refer to “cover sections” annotated in fig.6) being at least one of flexible and semi-rigid (refer to Paragraph 0051 cited: “…in FIGS. 5 and 6, a high temperature FDA approved silicone may be used either alone or in conjunction with a high temperature fabric as a material for the lid 12 and body 34 of the grill 10. In this embodiment the grill 10 may be compacted by flattening the lid 12 and body 34.…” and refer fig.6) and comprising at least one flow adjustment assembly (refer to “flow adjustment assembly” annotated in fig.5) that is structured to selectably regulate fluid flow therethrough and that is resultantly structured to selectably regulate fluid flow (refer to Paragraph 0053 cited: “…FIGS. 5 and 6, the ventilation holes 18 are envisioned in a different orientation with a rotating metal plate provided to control how much smoke is able to escape the grill 10 thereby controlling how hot the fire may be…”) from the enclosed space (refer to “enclosed space in body 34” annotated in fig.5) of the grill (body 34, fig.6).

    PNG
    media_image1.png
    706
    661
    media_image1.png
    Greyscale

	
Regarding claim 22, Goeken discloses wherein the at least one flow adjustment assembly (refer to “flow adjustment assembly” annotated in fig.6) is structured to overlie at least one of an inlet of the grill (refer to “inlet of the grill” annotated in fig.6) and an outlet of the grill (ventilation holes 18,  fig.6).

Regarding claim 23, Goeken discloses wherein the at least one flow adjustment assembly (refer to “flow adjustment assembly” annotated in fig.6) comprises a pinwheel valve (refer to “flow adjustment assembly-pinwheel valve” annotated in fig.6).

	Regarding claim 25, Goeken discloses  the heat resistant body (refer to Paragraph 0051 cited: “…in FIGS. 5 and 6, a high temperature FDA approved silicone may be used either alone or in conjunction with a high temperature fabric as a material for the lid 12 and body 34 of the grill 10. In this embodiment the grill 10 may be compacted by flattening the lid 12 and body 34.…”) is a fitted body (refer to lid 12 fit to the body 34,  fig.6).	

	Regarding claim 26, Goeken discloses wherein each cover section of the number of cover sections (refer to “cover sections” annotated in fig.6) is structured to move between a use, first configuration (refer to the shape of lid 12 when it is open in fig.6) wherein it occupies a first volume (refer as the volume of the lid 12 when it is open in fig.6) and is structured to be disposed on the grill (body 34, fig.6) and a storage, second configuration (refer to the shape of lid 12 when it is flattened in fig.6) wherein it occupies a second volume (refer as the volume of the lid 12 when it is flattened in fig.6) less than the first volume (refer as the volume of the lid 12 when it is open in fig.6)  (refer to Paragraph 0017 cited: “…the lid and body may collapse by flattening…”) and is removed from the grill (examiner note: since the lid 12 is a cover, therefore lid 12 can remove from the grill too, also the grill is not positively cited in the claims).

Regarding claim 27, Goeken discloses as each cover section of the number of cover sections (refer to “cover sections” annotated in fig.6) moves between the first (refer to the shape of lid 12 when it is open in fig.6) and the second configurations (refer to the shape of lid 12 when it is flattened in fig.6), the cover section moves through a number of controlled transition configurations (refer to “transition configurations” annotated in fig.6).

	Regarding claim 28, Goeken discloses wherein when each cover section of the number of cover sections (refer to “cover sections” annotated in fig.6) in the second configuration (refer to the shape of lid 12 when it is flattened in fig.6) is substantially planar (refer to the different between lid 12 is open and flattened in fig.6).

	Regarding claim 29, Goeken discloses wherein each cover section of the number of cover sections (refer to “cover sections” annotated in fig.6) is structured to be one of removably coupled (refer to “removal coupled” annotated in  fig.6) to the grill (body 34, fig.1) and mounted to the grill (body 34, fig.6).

	Regarding claim 31, , Goeken discloses the at least one cover section (refer to “cover sections” annotated in fig.6) comprises a flexible element (refer to Paragraph 0051 cited: “…in FIGS. 5 and 6, a high temperature FDA approved silicone may be used either alone or in conjunction with a high temperature fabric as a material for the lid 12 and body 34 of the grill 10. In this embodiment the grill 10 may be compacted by flattening the lid 12 and body 34.…” and refer fig.6) that comprises a fabric body (refer to the “fabric” in “high temperature fabric” in paragraph 0051); and the fabric body (refer to the “fabric” in “high temperature fabric” in paragraph 0051) being structured to correspond to a portion of the grill (body 34, fig.1).

	Regarding claim 33, Goeken discloses the number of cover sections (refer to “cover sections” annotated in fig.6) comprise a number of insulated cover sections (refer to “cover sections” annotated in fig.6 and have a number of different “cover sections” annotated in fig.6 and all the cover are made of the same silicone/fabric materials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goeken (US2012/0125323A1 Newly Cited), in view of Shryack (US790380 Previously Cited).
	Regarding claim 35, Goeken discloses substantially all features set forth in claim 21, Goeken does not disclose the resistant body further comprises a cold smoker assembly.
	Shryack discloses the heat resistant body (smoking oven 10, fig. 2 and 3) further comprises a cold smoker assembly (fire box 12, inlet duct 24 & 26, door 56, blower 64, electric motor 66, fig.2 and 3).

    PNG
    media_image2.png
    359
    486
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    486
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grill converter device of Goeken with the body further comprises a cold smoker assembly, as taught by Shryack, in order to provide an improved arrangement for producing and controlling smoke utilized in the barbecuing operation (refer to Col 1 line 15-18 cited: “…This invention relates to a barbecue oven, and more particularly to a barbecue oven having an improved arrangement for producing and controlling smoke utilized in the barbecuing operation …”).

	Regarding claim 36, the modification of Goeken and Shryack discloses substantially all features set forth in claim 35, Goeken does not disclose the heat resistant body comprises a smoke outlet; the cold smoker assembly comprises a housing 
	Shryack discloses the heat resistant body (smoking oven 10, fig. 2 and 3) comprises a smoke outlet (branch duct 28, fig.3); the cold smoker assembly (fire box 12, inlet duct 24 & 26, door 56, blower 64, electric motor 66, fig.2 and 3) comprises a housing (firebox 12, fig.2 and 3) having an enclosed space (refer as “box” for firebox 12, fig.2 and 3); and the smoke outlet (branch duct 28, fig.3) is in fluid communication with the enclosed space (refer as “box” for firebox 12, fig.2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grill converter device of Goeken with the body comprises a smoke outlet; the cold smoker assembly comprises a housing having an enclosed space; and the smoke outlet is in fluid communication with the enclosed space, as taught by Shryack, in order to provide an improved arrangement for producing and controlling smoke utilized in the barbecuing operation (refer to Col 1 line 15-18 cited: “…This invention relates to a barbecue oven, and more particularly to a barbecue oven having an improved arrangement for producing and controlling smoke utilized in the barbecuing operation …”).

	Regarding claim 37, the modification of Goeken and Shryack discloses substantially all features set forth in claim 36, Goeken does not disclose wherein the cold smoker assembly further comprises a cooling conduit that provides fluid communication between the smoke outlet and the enclosed space.
Shryack discloses the cold smoker assembly (fire box 12, inlet duct 24 & 26, door 56, blower 64, electric motor 66, fig.2 and 3) further comprises a cooling conduit (inlet duct 24 and 26, fig.2 and 3) that provides fluid communication between the smoke outlet (branch duct 28, fig.3) and the enclosed space (refer as “box” for firebox 12, fig.2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grill converter device of Goeken with the cold smoker assembly further comprises a cooling conduit that provides fluid communication between the smoke outlet and the enclosed space, as taught by Shryack, in order to provide an improved arrangement for producing and controlling smoke utilized in the barbecuing operation (refer to Col 1 line 15-18 cited: “…This invention relates to a barbecue oven, and more particularly to a barbecue oven having an improved arrangement for producing and controlling smoke utilized in the barbecuing operation …”).

	Regarding claim 38, the modification of Goeken and Shryack discloses substantially all features set forth in claim 37, Goeken does not disclose wherein the housing is spaced from the heat resistant body.
	Shryack discloses the housing (firebox 12, fig.2 and 3) is spaced from the heat resistant body (smoking oven 10, fig. 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grill converter device of Goeken with the housing is spaced from the body, as taught by Shryack, in order to provide an improved arrangement for producing and controlling smoke utilized in the barbecuing operation (refer to Col 1 line 15-18 cited: “…This invention relates to a barbecue oven, and more particularly to a barbecue oven having an improved arrangement for producing and controlling smoke utilized in the barbecuing operation …”).

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on January 21th 2022 that overcame the Drawing objection in the previous office action. However, there is new Drawing Objection raised.
With respect to the Claim Objection: the new abstract filed on January 21th 2022 that overcame the Claim objection in the previous office action. However,  new Claim Objection has raised.
With respect to the Rejection 112a: the applicant’s amendment filed on January 21th 2022 that overcame the Rejection 112a in the previous office action. However, there is new Rejection 112a has raised. 
With respect to the Rejection 112b: the applicant’s amendment filed on January 21th 2022 that overcame the Rejection 112b in the previous office action. However, there are new Rejection 112b have raised.

Response to Arguments
Applicant's arguments filed January 21th 2022  have been fully considered:

Applicant’s argument on Drawing Objection, Claim Objection, 112a Rejection and 112b Rejection are persuasive and they are withdrawn. However, new Drawing Objection, Claim Objection, 112a and 112b Rejection have raised.

Applicant’s argument on Rejection under 35 U.S.C. 102(a)(1) on the ground of being anticipated by Cross is mooted in view of the new ground(s) of rejection.
	
	Applicant’s argument: “…The Examiner has taken the position that many of the claims will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, on the ground that many of their recitations include terms that are each used as a substitute for "means" that is contended to be a generic placeholder. Applicant would respectfully disagree and would note that all of the claims included extensive recitations of structures, etc. The position of the Examiner is requested to be reconsidered and withdrawn…” in Remark Page 3
Examiner’s response: The applicant's arguments above are not persuasive, because:
It is noted that there is insufficient structure recited in the claim that invoked the 112f interpretation, such as “flow adjustment assembly” in claim 21, the limitation cited: “…at least one flow adjustment assembly that is structured to selectably regulate fluid flow therethrough and that is resultantly structured to selectably regulate fluid flow from the enclosed space of the grill…”, there is no further structural limitation cited to explain what and how a “flow adjustment assembly” perform the cited limitation in claim 21, such “assembly” maybe interpret as a process, therefore the 112f must be invoked for the examiner to understand and exam claim 21 itself. The same reason for claim 26 and 27 on “configuration”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        March 1st 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761